Citation Nr: 0422037	
Decision Date: 08/11/04    Archive Date: 08/17/04

DOCKET NO.  03-13 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1944 to July 
1945.  He was a POW from February 16, 1945, to March 29, 
1945.  The veteran died on December [redacted], 2002.  The appellant 
is the veteran's widow.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
A review of the record reflects that the appellant has  not 
been adequately informed of her rights and the VA's 
obligation under the VCAA.  

The death certificate shows that the veteran died from 
aspiration pneumonia, at the Scott Regional Center, 
apparently a private hospital or nursing home.  While some 
private treatment records are contained in the veteran's 
claims file, there do not appear to be any of record from 
this facility, and specifically, no medical records 
concerning the veteran's terminal treatment.  The Board is of 
the opinion that these records should be obtained.

The Board regrets the additional delay in the adjudication of 
this claim that a remand will entail.  However, it is 
necessary to ensure that the veteran gets all consideration 
due him under the law.

Accordingly, this case is REMANDED for the following 
development:

1.  


1.  The RO should contact the appellant 
and request that she provide the names 
and addresses of all medical care 
providers who treated the veteran close 
in time to his death, and particularly 
the name and address of any medical 
facility the veteran was an inpatient of 
at the time of death.  After securing any 
necessary release(s), the RO should 
obtain those records not already 
associated with the veteran's claims 
file, to include any available records 
from the Scott Regional Center.  If there 
is an attempt to obtain records that is 
unsuccessful, that should be noted in the 
file.

After completion of the above requested 
development, and any other development 
deemed warranted by the record, the RO 
should adjudicate the claim on appeal in 
light of all pertinent evidence and legal 
authority.  The RO must provide adequate 
reasons and bases for its determination.  
Readjudication should include 
consideration of all evidence associated 
with the claims file since the last 
statement or supplemental statement of 
the case.  Thereafter, to the extent the 
appeal is not satisfied, a supplemental 
statement of the case should be issued, 
with an appropriate opportunity to 
respond.  The case should then be 
returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



